Case 6:20-ap-01173-WJ           Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03     Desc
                                Main Document    Page 1 of 17


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 TINHO MANG, #322146
   tmang@marshackhays.com
 3 CLAUDIA M. COLEMAN, #329633
   ccoleman@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, CA 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Plaintiff and Chapter 7 Trustee,
   A. CISNEROS
 8

 9                              UNITED STATES BANKRUPTCY COURT
10                 CENTRAL DISTRICT OF CALIFORNIA – RIVERSIDE DIVISION
11   In re                                            Case No. 6:20-bk-10170-WJ
12   JUVENAL MORA and ROSARIO M. MORA,                Chapter 7
13                 Debtors.                           Adv. No.
14                                                    COMPLAINT FOR:
     A. CISNEROS, Chapter 7 Trustee for the
15   Bankruptcy Estate of Juvenal Mora and Rosario   AVOIDANCE, RECOVERY, AND
     M. Mora,                                        PRESERVATION OF:
16
                   Plaintiff,                          (1) INTENTIONAL FRAUDULENT
17                                                         TRANSFER [11 U.S.C. §§ 548, 550
     v.                                                    and 551];
18                                                    (2) CONSTRUCTIVE FRAUDULENT
                                                           TRANSFER [11 U.S.C. §§ 548, 550
19   BRANDON GORDON; MONICA GORDON;                        and 551];
     MARIA ACOSTA; MICHAEL MORA; and                  (3) INTENTIONAL FRAUDULENT
20   DAVID BEAS,                                           TRANSFER [11 U.S.C. §§ 544, 550
                                                           and 551; CAL. CIV. CODE §§ 3439.04,
21                 Defendants.                             3439.07]; AND
                                                      (4) CONSTRUCTIVE FRAUDULENT
22                                                         TRANSFER [11 U.S.C. §§ 544, 550
                                                           and 551; CAL. CIV. CODE §§ 3439.04,
23                                                         3439.05, 3439.07]
24                                                    [STATUS CONFERENCE TO BE SET BY
                                                      COURT]
25

26

27

28

                                                  1
                                              COMPLAINT
 Case 6:20-ap-01173-WJ           Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03               Desc
                                 Main Document    Page 2 of 17


 1         Arturo Cisneros, in his capacity as Chapter 7 Trustee (“Trustee”) of the Bankruptcy
 2 Estate (“Estate”) of Juvenal Mora (“Mr. Mora”) and Rosario M. Mora (“Mrs. Mora”) (Mr. Mora

 3 and Mrs. Mora are collectively referred to as the “Debtors”), files this complaint against the Debtors

 4 and alleges as follows:

 5                               Statement of Jurisdiction and Venue
 6         1.      The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.
 7 §§ 157 and 1334 in that this action arises in and relates to the bankruptcy case pending in the United

 8 States Bankruptcy Court for the Central District of California, Riverside Division, entitled In re

 9 Juvenal Mora and Rosario M. Mora, Bankruptcy Case Number 6:20-bk-10170-WJ.

10         2.      Plaintiff, as the Chapter 7 Trustee of the Debtors’ bankruptcy Estate, has exclusive
11 standing to bring this adversary proceeding pursuant to 11 U.S.C. § 323.

12         3.      This adversary proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (F),
13 (H), and (O) and this Court has Constitutional authority to enter a final judgment on these claims. To

14 the extent any claim for relief contained herein is determined not to be a non-core proceeding,

15 Plaintiff consents to the entry of final judgment and orders by the Bankruptcy Court.

16         4.      Venue properly lies in the Central District of California in that this adversary
17 proceeding arises in or is related to a case under Title 11 of the United State Code as provided in

18 28 U.S.C. §§ 1408 and 1409.

19                                                 Parties
20         5.      Plaintiff is the duly-appointed, qualified, and acting Chapter 7 Trustee for the
21 Debtors’ bankruptcy estate.

22         6.      Plaintiff alleges that, at all relevant times, Debtors are and were individuals residing
23 in the State of California.

24         7.      Plaintiff alleges that Brandon Gordon is Debtors’ son-in-law, and qualifies as a
25 statutory insider of Debtors pursuant to 11 U.S.C. § 101(31).

26         8.      Plaintiff alleges that Monica Gordon is Debtors’ daughter, and qualifies as a
27 statutory insider of Debtors pursuant to 11 U.S.C. § 101(31).

28 / / /

                                                    2
                                                COMPLAINT
 Case 6:20-ap-01173-WJ         Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03                Desc
                               Main Document    Page 3 of 17


 1         9.      Plaintiff alleges that Maria Acosta is Debtors’ personal friend and is an individual
 2 who does and at all relevant times did reside in the state of California.

 3         10.     Plaintiff alleges that Michael Mora is Mr. Mora’s father, and qualifies as a statutory
 4 insider of Debtors pursuant to 11 U.S.C. § 101(31).

 5         11.     Plaintiff alleges that David Beas is Mrs. Mora’s father, and qualifies as a statutory
 6 insider of Debtors pursuant to 11 U.S.C. § 101(31).

 7                                         General Allegations
 8         12.     On January 9, 2020, Debtors filed a voluntary petition under Chapter 7 of Title
 9 11 of the United States Code.

10         13.     On the same day, Plaintiff was appointed as Chapter 7 Trustee of the Estate.
11         14.     On January 23, 2020, Debtors filed their Schedules and Statement of Financial
12 Affairs.

13         15.     The Debtors’ Schedule A/B states that Mrs. Mora has a 50% interest in the real
14 property located at 24244 Finley Drive, Moreno Valley, CA 92553 (“Property”), with a scheduled

15 value of $321,795. Schedule A/B also indicates that the property is “community property.” The

16 Property is legally described as follows:

17         LOT 26 TRACT NO. 7905, IN THE CITY OF MORENO VALLEY, COUNTY OF
18         RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 98,
19         PAGES 76 THROUGH 78 INCLUSIVE OF MAPS, RIVERSIDE COUNTY RECORDS.
20 APN: 482-342-026

21         16.     In their original Schedule C, the Debtors claimed an exemption of $24,644 in the
22 Property under C.C.P. § 703.140(b)(5). On their amended Schedule C, which was filed on

23 September 28, 2020, Debtors claimed an exemption in the Property pursuant to C.C.P. § 704.730 in

24 the amount of $100,000.

25         17.     In Schedule D, the Debtors scheduled a debt of $263,331 secured by the Property.
26         18.     The Debtors list the Property as their residence.
27         19.     The initial 341(a) meeting of creditors (“Meeting”), scheduled to take place on
28 February 11, 2020, has been continued several times and is currently set for October 20, 2020.

                                                    3
                                                COMPLAINT
 Case 6:20-ap-01173-WJ         Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03               Desc
                               Main Document    Page 4 of 17


 1         20.     On April 20, 2020, the Court entered an order of discharge (“Discharge Order”) for
 2 both Debtors.

 3                                    Allegations Regarding Transfers
 4         21.     On or about January 2017, Debtors purchased the Property using their own
 5 community property funds. Title to the Property was taken in the name of Mrs. Mora and her father,

 6 David Beas, despite the fact that the Trustee is informed and believes that all funds to purchase the

 7 Property were drawn from Debtors’ funds. On January 17, 2017, a grant deed was recorded on the

 8 Property transferring the Property to Mrs. Mora and David Beas as joint tenants, each with a 50%

 9 interest in the Property. A true and correct copy of the grant deed (“Grant Deed”) for the Property is

10 attached as Exhibit “1.” The Grant Deed effectuated a transfer of Debtors’ property to David Beas.

11         22.     On or around June 18, 2019, real property located at 6869 Elm Avenue, San
12 Bernardino, California (“Elm Property”) was sold by Mrs. Mora.

13         23.     On June 20, 2019, net proceeds in the amount of $75,127.71 from the sale of the Elm
14 Property were wired to Mrs. Mora’s bank account with Bank of America, account no. ending in

15 7521 (“BofA Account”). Over the course of the next few months, Debtors dispersed substantially all

16 proceeds from the Elm Property from the BofA Account.

17         24.     On June 24, 2019, Debtors transferred $7,000 to Michael Mora via check number
18 1052 from the BofA Account (“M. Mora Transfer”). Debtors received no consideration for the

19 M. Mora Transfer.

20         25.     On June 28, 2019, Debtors transferred $10,000 to Brandon Gordon via check number
21 1057 from the BofA Account (“B. Gordon Transfer”). Debtors received no consideration for the

22 B. Gordon Transfer.

23         26.     Also on June 28, 2019, Debtors transferred $1,600 to Monica Gordon via check
24 number 1058 from the BofA Account (“M. Gordon Transfer”). Debtors received no consideration

25 for the M. Gordon Transfer.

26         27.     On July 15, 2019, Debtors transferred $20,000 to Maria Acosta via check number
27 1060 from the BofA Account (“Acosta Transfer”). The Acosta Transfer was made with the express

28 intent of protecting the funds in the Acosta Transfer from creditors.

                                                   4
                                               COMPLAINT
 Case 6:20-ap-01173-WJ         Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03                 Desc
                               Main Document    Page 5 of 17


 1         28.     The total amount of $38,600 from checks 1052, 1057, 1058, and 1060 are collectively
 2 referred to as the “Check Transfers.” Collectively, the Check Transfers and the Grant Deed shall be

 3 referred to as the “Transfers.”

 4         29.     On July 19, 2019, the ending balance on the BofA Account totaled $13,986.50. Other
 5 withdrawals in the period ending on July 19, 2020 included $4,860 from ATM withdrawals and over

 6 $20,000 in debit card transactions, payments for personal and living expenses, and a mortgage

 7 payment.

 8         30.     Between August 2019 and February 2020, there was an additional $5,220 in ATM
 9 withdrawals. By February 2020, the ending balance of the BofA Account totaled less than $1000.

10                                        First Claim for Relief
11         Avoidance, Preservation, and Recovery of Actual Fraudulent Transfer
12                            [11 U.S.C. §§ 548(a)(1)(A), 550 and 551]
13         31.     Plaintiff incorporates by reference Paragraphs 1 through 30, and realleges these
14 paragraphs as though set forth in full.

15         32.     The Transfers were made within two years of the Petition Date.
16         33.     The Transfers effectuated transfers of an interest of the Debtors in property, in that
17 the Check Transfers effectuated a transfer of Debtors’ interest in cash, and the Grant Deed

18 effectuated a transfer of Debtors’ interest in the Property.

19         34.     The Transfers were effectuated with actual intent to hinder, delay, or defraud the
20 Debtors’ creditors. Specifically, the Check Transfers were made by the Debtors to remove the funds

21 from their BoA account over concerns that debt collectors would levy and/or take the money from

22 the BofA Account. Additionally, the Grant Deed was made jointly to Mrs. Mora and David Beas to

23 remove a portion of the equity in the Property from the reach of creditors.

24         35.     Debtors did not receive reasonably equivalent value in consideration for the Check
25 Transfers. In fact, Debtors received no consideration in exchange for the Check Transfers. Plaintiff

26 is informed and believes that Debtors also received no consideration for the Grant Deed.

27         36.     The Check Transfers operated to substantially reduce the Debtors’ cash assets and to
28 disperse all proceeds from Debtors’ sale of the Elm Property.

                                                    5
                                                COMPLAINT
 Case 6:20-ap-01173-WJ           Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03                  Desc
                                 Main Document    Page 6 of 17


 1          37.     At the time of the Check Transfers, the Debtors were insolvent or imminently
 2 anticipated to become insolvent. The Debtors made the Check Transfers shortly after they acquired

 3 the proceeds from the sale of the Elm Property over concerns that debt collectors would put a levy

 4 on their bank account. Also, the Debtor’s liabilities from nonpriority unsecured claims total

 5 $131,824.91 while the Debtors’ assets total $40,655.64 in personal property and less than $70,000 of

 6 equity in the Property.

 7          38.     The Check Transfers were made to insiders of the Debtors. Recipients of the Check
 8 Transfers included family members, who qualify as insiders under 11 U.S.C. §101(31), and a close

 9 friend. See In re Tenorio, 2018 Bankr. LEXIS 456, at 11* (B.A.P. 9th Cir. Feb. 8, 2018) (stating that

10 the special relationship of close friends is “sufficient to cast [the close friend] as an insider) (citing

11 Kaisha v. Dodson, 423 B.R. 888, 901 (N.D. Cal. 2010)); See generally, In re Acequia, Inc., 34 F.3d

12 800, 806 (9th Cir. 1994) (recognizing that “a special relationship between the debtor and the

13 transferee” is one of the “more common circumstantial indicia of fraudulent intent).

14          39.     The recipients of the checks did not receive the Check Transfers in good faith.
15          40.     The recipients of the Check Transfers are not bona fide creditors. In fact, the
16 recipients of the Check Transfers are not creditors at all.

17          41.     Based on the foregoing, Plaintiff may avoid each of the the Check Transfers as actual
18 fraudulent transfers under 11 U.S.C. § 548(a)(1)(A).

19          42.     Based on the foregoing, Plaintiff may recover the value of the Check Transfers for the
20 benefit of the Estate under 11 U.S.C. §§ 550 and 551.

21                                        Second Claim for Relief
22     Avoidance, Preservation, and Recovery of Constructive Fraudulent Transfer
23                             [11 U.S.C. §§ 548(a)(1)(B), 550 and 551]
24          43.     Plaintiff incorporates by reference Paragraphs 1 through 30, and realleges these
25 paragraphs as though set forth in full.

26          44.     The Transfers were made within two years before the Petition Date.
27          45.     The Transfers effectuated transfers of an interest of the Debtor in property.
28 / / /

                                                      6
                                                  COMPLAINT
 Case 6:20-ap-01173-WJ           Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03                  Desc
                                 Main Document    Page 7 of 17


 1          46.      The Debtors received no consideration or reasonably equivalent value in exchange for
 2 the Transfers. Debtors did not receive any consideration in exchange for the Check Transfers.

 3 Plaintiff is informed and believes that Debtors also received no consideration for the Grant Deed.

 4          47.      When the Debtors made the Transfers, the Debtors were insolvent, or became
 5 insolvent as a result of the Transfers, as that term is defined in 11 U.S.C. § 101(32). If the Debtors

 6 were not insolvent prior to the Check Transfers, the execution of the checks rendered the Debtors

 7 insolvent by effectively reducing their cash assets.

 8          48.      When Debtors made the Transfers, the Debtors were concerned over debt collectors
 9 levying money from their bank account and were likely under threat of litigation from creditors.

10          49.      The Check Transfers were made to insiders of the Debtors. Recipients of the Check
11 Transfers included family members, who qualify as insiders under 11 U.S.C. §101(31), and a close

12 friend. See In re Tenorio, 2018 Bankr. LEXIS 456, at 11* (B.A.P. 9th Cir. Feb. 8, 2018) (stating that

13 the special relationship of close friends is “sufficient to cast [the close friend] as an insider) (citing

14 Kaisha v. Dodson, 423 B.R. 888, 901 (N.D. Cal. 2010)); See generally, In re Acequia, Inc., 34 F.3d

15 800, 806 (9th Cir. 1994) (recognizing that “a special relationship between the debtor and the

16 transferee” is one of the “more common circumstantial indicia of fraudulent intent).

17          50.      The Transfers were made outside the ordinary course of business.
18          51.      Based on the foregoing, Plaintiff may avoid the Transfers under 11 U.S.C.
19 § 548(a)(1)(B).

20          52.      Based on the foregoing, Plaintiff may recover the value of the Transfers and preserve
21 such avoided lien for the benefit of the Estate under 11 U.S.C. §§ 550 and 551.

22                                         Third Claim for Relief
23         Avoidance, Preservation, and Recovery of Actual Fraudulent Transfer
24                [11 U.S.C. §§ 544, 550, 551; Cal. Civ. Code §§ 3439.04, 3439.07]
25          53.      Plaintiff incorporates by reference Paragraphs 1 through 30, and realleges these
26 paragraphs as though set forth in full.

27 / / /

28 / / /

                                                      7
                                                  COMPLAINT
 Case 6:20-ap-01173-WJ            Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03             Desc
                                  Main Document    Page 8 of 17


 1         54.     Under 11 U.S.C. § 544, Plaintiff may avoid the transfer of an interest of the Debtor
 2 which is voidable under applicable law by an unsecured creditor of the Debtor, including under

 3 California Civil Code § 3439.04.

 4         55.     The Transfers were transfers of an interest of the Debtors in property.
 5         56.     The Transfers were made within four years of the Petition Date.
 6         57.     The Transfers were made with the actual intent to hinder, delay or defraud the
 7 Debtors’ creditors. Specifically, the Grant Deed placed the Property in joint title with Mrs. Mora as

 8 her separate property along with her father, David Beas, in order to hinder or delay creditors’ efforts

 9 to seek enforcement of any debts against the Property. Also, the Check Transfers were made shortly

10 after the Debtors acquired the proceeds from the sale of the Elm Property over concerns that debt

11 collectors would put a levy on their bank account.

12         58.     The Debtors removed or concealed the proceeds of the Elm Property by transferring
13 substantial portions of such proceeds to friends and family members in order to avoid paying

14 outstanding creditors.

15         59.     Specifically, the recipients of the Property and Check Transfers would be considered
16 insiders under Cal. Civ. Code § 3439.04(b)(1) as relatives and friend of the Debtors.

17         60.     At the time of the Check Transfers, the Debtors were concerned that debt collectors
18 would levy their bank account and were likely under threat of litigation from creditors attempting to

19 collect on debts due.

20         61.     The Transfers were of the Debtors’ most substantial assets. The Property is the
21 Debtors’ largest and primary asset with equity near $70,000. The Check Transfers were made from

22 the Debtors’ large cash assets received from the sale of the Elm Property.

23         62.      The Transfers were made for no consideration, which constituted less than
24 reasonably equivalent value for the Property and Check Transfers. The Property was worth over

25 $271,982.00 at the time of the Fraudulent Transfer and the Check Transfers totaled $38,600.

26         63.     The Transfers was made at a time when Debtors were insolvent or rendered insolvent
27 by virtue of said transfers.

28 / / /

                                                    8
                                                COMPLAINT
 Case 6:20-ap-01173-WJ          Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03               Desc
                                Main Document    Page 9 of 17


 1         64.     Based on the foregoing, Plaintiff may avoid the Transfers pursuant to 11 U.S.C.
 2 § 544, and California Civil Code § 3439.04.

 3         65.     Based on the foregoing, Plaintiff may avoid, preserve, and recover the Property or the
 4 value of the Property and the value of the Transfers for the benefit of the Estate pursuant to

 5 11 U.S.C. §§ 550 and 551, and Cal. Civ. Code § 3439.07.

 6                                      Fourth Claim for Relief
 7     Avoidance, Preservation, and Recovery of Constructive Fraudulent Transfer
 8           [11 U.S.C. §§ 544, 550, 551; Cal. Civ. Code §§ 3439.05 and 3439.07]
 9         66.     Plaintiff incorporates by reference Paragraphs 1 through 30 and realleges these
10 paragraphs as though set forth in full.

11         67.     Under 11 U.S.C. § 544, Plaintiff may avoid the transfer of an interest of the Debtor
12 which is voidable under applicable law by an unsecured creditor of the Debtor, including under

13 California Civil Code § 3439.05.

14         68.     The Debtors received no consideration in exchange for the Transfers.
15         69.     Having received no consideration in exchange for assets with an aggregate value of
16 over $100,000, and no consideration for any of such transfers, Debtors did not receive reasonably

17 equivalent value in exchange for the Transfers.

18         70.     At the time of the Transfers, the Debtors were either insolvent or became insolvent as
19 a result of the Transfers.

20         71.     Based on the foregoing, Plaintiff may avoid the Transfers pursuant to 11 U.S.C. § 544
21 and California Civil Code § 3439.05.

22         72.     Based on the foregoing, Plaintiff may avoid, recover, and preserve the Property or the
23 value of the Property and/or Check Transfers for the benefit of the Estate pursuant to 11 U.S.C.

24 §§ 550 and 551, and Cal. Civ. Code § 3439.07.

25                                       Fifth Claim for Relief
26                                  Quiet Title as to Real Property
27         73.     Plaintiff incorporates by reference Paragraphs 1 through 30 and realleges these
28 paragraphs as though set forth in full.

                                                    9
                                                COMPLAINT
 Case 6:20-ap-01173-WJ          Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03                  Desc
                                Main Document    Page 10 of 17


 1          74.     An actual controversy exists as between Plaintiff and David Beas regarding the right,
 2 title, and interest of the Estate in the Property commonly known as 24244 Finley Drive, which has a

 3 legal description as follows:

 4          LOT 26 TRACT NO. 7905, AS PER MAP RECORDED IN BOOK 98, PAGES 76
 5          THROUGH 78 INCLUSIVE OF MARPS, RIVERSIDE COUNTY RECORDS.
 6 APN: 482-342-026

 7          75.     Plaintiff is informed and believes that Debtors personally contributed all funds to
 8 purchase the Property, and David Beas never contributed any amount to purchase or maintain the

 9 Property.

10          76.     Plaintiff is informed and believes that to the extent that David Beas holds title to the
11 Property, such interest is nothing more than bare legal title to the Property based on Debtors’ intent

12 to prevent creditors from levying against the Property by placing title to the Property jointly in the

13 name of Mrs. Mora and David Beas.

14          77.     Because the Property is solely property of Debtors, and David Beas only holds bare
15 legal title to the Property, Plaintiff is entitled to entry of a judgment quieting title in the Property and

16 adjudicating the vesting of the legal and beneficial interest in the Property to be held in the name of

17 the Estate.

18                                                   Prayer
19          WHEREFORE, Plaintiff prays for judgment against the Debtors as follows:
20                                         First Claim for Relief
21          1.      For entry of judgment against each individual recipient avoiding each of the Check
22 Transfers as actual fraudulent transfers under 11 U.S.C. § 548(a)(1)(A);

23          2.      For imposition of liability against each individual recipient of the Check Transfers for
24 the amount received pursuant to 11 U.S.C. § 550(a)(1);

25          3.      For recovery of the value of the Check Transfers for the benefit of the Estate or a
26 monetary judgment equal to the value of the property transferred;

27          4.      For preservation of the avoided fraudulent transfers for the benefit of the Estate
28 pursuant to 11 U.S.C. § 551;

                                                     10
                                                  COMPLAINT
 Case 6:20-ap-01173-WJ        Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03                 Desc
                              Main Document    Page 11 of 17


 1                                      Second Claim for Relief
 2         5.      For entry of judgment avoiding the Check Transfers as constructive fraudulent
 3 transfers under 11 U.S.C. § 548(a)(1)(B);

 4         6.      For imposition of liability against each individual recipient of the Check Transfers for
 5 the amount received pursuant to 11 U.S.C. § 550(a)(1);

 6         7.      For recovery of the value of the Check Transfers for the benefit of the Estate or a
 7 monetary judgment equal to the value of the property transferred;

 8         8.      For preservation of the avoided fraudulent transfers for the benefit of the Estate
 9 pursuant to 11 U.S.C. § 551;

10                                       Third Claim for Relief
11         9.      For entry of judgment avoiding the transfer of 50% interest in the Property and of the
12 Check Transfers as actual fraudulent transfers pursuant to 11 U.S.C. § 544 and Cal. Civ. Code

13 § 3439.04;

14         10.     For imposition of liability against each individual recipient of the Check Transfers for
15 the amount received pursuant to 11 U.S.C. § 550(a)(1);

16         11.     For recovery of 50% interest in the Property and of the value of the Check Transfers
17 for the benefit of the Estate or a monetary judgment equal to the value of the Property and Check

18 Transfers transferred;

19         12.     For preservation of the 50% interest in the Property and value of the Check Transfers
20 for the benefit of the Estate pursuant to 11 U.S.C. § 551;

21                                      Fourth Claim for Relief
22         13.     For entry of judgment avoiding the transfer of 50% interest in the Property and of the
23 Check Transfers as constructive fraudulent transfers pursuant to 11 U.S.C. § 544 and Cal. Civ. Code

24 § 3439.05;

25         14.     For recovery of 50% interest in the Property and of the value of the Check Transfers
26 for the benefit of the Estate or a monetary judgment equal to the value of the Property and Check

27 Transfers transferred;

28 / / /

                                                   11
                                                COMPLAINT
 Case 6:20-ap-01173-WJ         Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03                  Desc
                               Main Document    Page 12 of 17


 1         15.      For preservation of the 50% interest in the Property and value of the Check Transfers
 2 for the benefit of the Estate pursuant to 11 U.S.C. § 551;

 3                                         Fifth Claim for Relief
 4         16.      For entry of a judgment that the Estate’s rights in the Property are superior to all
 5 competing claims for ownership including any title interest of David Beas in the Property;

 6         17.      For entry of a declaratory judgment that title to the Property shall be held in the name
 7 of the Estate;

 8         18.      For entry of an order compelling David Beas to relinquish his bare legal title interest
 9 in the Property;

10                                       On All Claims for Relief
11         19.      For reasonable fees and costs incurred by Plaintiff in prosecuting this action to the
12 maximum extent allowable under law; and

13         20.      For such other and further relief as the Court may deem just and proper.
14

15   DATED: October 15, 2020                    MARSHACK HAYS LLP
16

17                                              By: /s/ Tinho Mang
                                                   D. EDWARD HAYS
18                                                 TINHO MANG
                                                   CLAUDIA COLEMAN
19
                                                   Attorneys for Plaintiff and Chapter 7 Trustee,
20                                                 A. CISNEROS

21

22

23

24

25

26

27

28

                                                    12
                                                 COMPLAINT
Case 6:20-ap-01173-WJ   Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03   Desc
                        Main Document    Page 13 of 17




                        Exhibit 1
         Case 6:20-ap-01173-WJ   Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03                Desc
                                 Main Document    Page 14 of 17




Non-Order Search                            Page 1 of 4      Requested By: gregkelley, Printed: 8/18/2020 2:28 PM
Doc: RV:2017 00019368

                                                                                   Exhibit "1"
                                                                                     Page 13
         Case 6:20-ap-01173-WJ   Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03                Desc
                                 Main Document    Page 15 of 17




Non-Order Search                            Page 2 of 4      Requested By: gregkelley, Printed: 8/18/2020 2:28 PM
Doc: RV:2017 00019368

                                                                                   Exhibit "1"
                                                                                     Page 14
         Case 6:20-ap-01173-WJ   Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03                Desc
                                 Main Document    Page 16 of 17




Non-Order Search                            Page 3 of 4      Requested By: gregkelley, Printed: 8/18/2020 2:28 PM
Doc: RV:2017 00019368

                                                                                   Exhibit "1"
                                                                                     Page 15
         Case 6:20-ap-01173-WJ   Doc 1 Filed 10/15/20 Entered 10/15/20 15:46:03                Desc
                                 Main Document    Page 17 of 17




Non-Order Search                            Page 4 of 4      Requested By: gregkelley, Printed: 8/18/2020 2:28 PM
Doc: RV:2017 00019368

                                                                                   Exhibit "1"
                                                                                     Page 16
